internal_revenue_service number release date index number 468b 468b 468b ------------------------ ------------------------------------------------------------ ---------------------- ----------------------------------------------------- --------------------------------------------- ----------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b07 plr-136494-06 date date legend fund x states' counsel court w product a l date a date b date c date f date g date h date i date j date k dollar_figurex y ------------------------------------------------------------------------------------------ ------------ ---------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ---------- ------------------------------- ----------------- ------------------------------------------------------------------------------------------ -------- ----------------- ---------------------- ------------------------ -------------------------------- --------------------- --------------------- ----------------------- ---------------------------- --------------------- ----------------------- ------ ------ plr-136494-06 z dear ---------------- this responds to your letter requesting certain rulings concerning the application of sec_468b of the internal_revenue_code to the fund in particular you requested rulings addressing the following issues is the fund is a qualified_settlement_fund under sec_1_468b-1 of the income_tax regulations does the fund’s modified gross_income include prejudgment_interest is the fund is allowed a deduction from its modified gross_income for costs of states’ counsel the administrator of the fund x and the special master is the fund allowed a deduction from its modified gross_income for class counsel interest is the fund allowed a deduction from its modified gross_income for the additional_amount does the fund have a reporting obligation under sec_6041 to class members for attorneys’ fees costs and expenses and class counsel interest awarded by the court to class counsel does the fund have a reporting obligation under sec_6041 to class members other than class representatives for incentive payment awards made to class representatives does the fund have a reporting obligation under sec_6041 to class members for payments to class members that are allocable to compensatory_damages or for payments made to class representatives that are allocable to an incentive award the fund is a qualified_settlement_fund under sec_1_468b-1 holding sec_1 plr-136494-06 the fund’s modified gross_income does not include prejudgment_interest the fund is allowed a deduction from its modified gross_income for costs of x and the special master to the extent such costs are deductible under chapter of the code in determining the taxable_income of a corporation however the fund is not allowed a deduction for the costs of states’ counsel the fund is not allowed a deduction from its modified gross_income for class counsel interest the fund is not allowed a deduction from its modified gross_income for the additional_amount the fund does not have a reporting obligation under sec_6041 to class members for attorneys’ fees costs and expenses and class counsel interest awarded by the court to class counsel the fund does not have a reporting obligation under sec_6041 to class members other than class representatives for incentive payment awards made to class representatives the fund does not have a reporting obligation under sec_6041 a to class members for payments to class members that are allocable to compensatory_damages or b to class representatives for incentive payment awards facts w is a corporation engaged in the production and distribution of product a in date a a group of w’s customers filed a class action complaint with the court alleging that w had breached its contractual obligations by failing to set the open price term in its sales contracts in good_faith an opt-out class action was certified by the court in date b during the course of the litigation various individual states sought to become class members to be paid in their own right in date c a jury returned a verdict in favor of the class finding that w had breached its contractual obligations to its customers on date f w entered into a settlement agreement with the class under which it agreed to pay dollar_figurex to the fund to resolve all claims arising out of the litigation discussed above on date g the court entered its final approval of the settlement agreement and retained jurisdiction over the settlement administration process on date h the court appointed x as the administrator of the fund on date i w transferred dollar_figurex to the fund releasing w from further liability relating to the litigation and ending its participation in the claims administration process plr-136494-06 according to the terms of the settlement agreement the fund is designed to pay compensatory_damages to the claimants for w’s alleged breach of contract prejudgment_interest to the claimants which ceased to accrue on date j incentive awards to class representatives and class counsels’ attorneys’ fees court costs and other expenses any amounts remaining in the fund after payment of all claims and expenses described above will be distributed pro_rata to various individual states who will hold such funds pursuant to applicable state unclaimed property laws to allow potential claimants who did not file a claim during the claims administration process to seek recovery from the individual states the settlement agreement also provided for the appointment of a special master and states’ counsels the role of the special master is to impartially review and adjudicate each claim presented by class counsel for final resolution and payment from the fund states’ counsel was selected by the states to participate in the claims administration process on behalf of the collective interests of the interested state governments states’ counsel has standing to object to claims assist in the resolution of conflicting claims and facilitate the settlement of disputed claims on date k the court ordered that all but one law firm l should be discharged from future representation of the class the court further ruled that the fund pay l one-half of its court-ordered attorneys’ fees at the beginning of the claims administration process and pay the remaining half at the end of the process the court’s order also states that it intends that the fund will pay a reasonable amount of judgment interest on the withheld amount but the precise amount of interest payable will be determined by the court at the conclusion of the claims administration process and will be paid only if sufficient funds remain in the fund an award of compensatory_damages and prejudgment_interest to a specific class member claimant will be reduced by a y reduction and a z hold-back reserve to ensure that sufficient funds will exist at the end of the claims administration process to fund all claims timely filed by date f and determined to be valid incentive awards to class representatives and class counsel attorneys’ fees costs and expenses awarded by the court if there is a surplus in the fund after the z reserve has been paid at the end of the claims administration process an additional_amount will be paid to each class member the additional_amount if paid consists of any net interest on the z hold-back reserve not to exceed per annum non-compounded net interest is the sum of all interest earned on the fund less certain costs of the fund each class member has signed a statement acknowledging among other things that class counsel provides representation to the class without any additional attorneys’ fees plr-136494-06 other than those that might be awarded by court for the entirety of the work performed by class counsel for the class the court may also provide for an incentive award to the class representatives in recognition of the services the class representatives provided to the class and the expenditures of time and money including out-of-pocket costs and expenses they incurred during the course of the class action litigation law and analysis status as qualified_settlement_fund the fund’s first requested ruling is that the fund is a qualified_settlement_fund under sec_1_468b-1 for federal_income_tax purposes sec_468b of the code provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax sec_1_468b-1 through 468b-5 of the regulations provide guidance regarding qualified settlement funds sec_1_468b-1 provides that a qualified_settlement_fund is a fund account or trust that satisfies all three requirements of sec_1_468b-1 first sec_1_468b-1 requires that the fund account or trust is established pursuant to an order of or is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continued jurisdiction of that governmental authority second sec_1_468b-1 requires that the fund account or trust is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure third sec_1_468b-1 provides that the fund account or trust must be a_trust under applicable state law or its assets must be otherwise segregated from other assets of the transferor and related_persons sec_1_468b-1 provides that if a fund account or trust is established to resolve or satisfy claims described in sec_1_468b-1 as well as other types of claims ie non- allowable claims arising from the same event or related series of events the fund is a qualified_settlement_fund based on the facts presented the three requirements of sec_1_468b-1 are satisfied and as such the fund is a qualified_settlement_fund for federal_income_tax purposes first plr-136494-06 the fund has been approved pursuant to an order of the court dated date g over which the court retains jurisdiction during the fund’s complete administration see sec_1 468b- c second the fund was established to resolve or satisfy claims brought by the class against w for damages sustained as a result of w’s alleged breach of contract see sec_1_468b-1 third the fund is maintained in a separate and completely unrelated account in the dominion and control of the x and as such is segregated from other assets of w see sec_1_468b-1 finally the fact that other claims may be paid_by the fund does not prevent the fund from being treated as a qualified_settlement_fund see sec_1_468b-1 modified gross_income the fund’s second requested ruling is that the fund’s modified gross_income does not include prejudgment_interest sec_1_468b-2 provides that the modified gross_income of a qualified_settlement_fund is its gross_income as defined in sec_61 computed with certain modifications under sec_1_468b-2 amounts transferred to the qualified_settlement_fund by or on behalf of a transferor to resolve or satisfy a liability for which the fund is established are excluded from the gross_income of the fund however payments in compensation_for late or delayed transfers are not excluded from gross_income based on the facts presented the prejudgment_interest is excluded from the modified gross_income of the fund under sec_1_468b-2 w’s payment to the fund was not due until date i prejudgment_interest awarded by the court after trial ceased to accrue on date j a date before date i therefore the prejudgment_interest is an amount transferred to the fund by w to resolve or satisfy a liability for which the fund was established and is not a payment in compensation_for late or delayed transfers see sec_1_468b-2 ex deductions from modified gross_income the fund’s third requested ruling is that the fund is allowed a deduction in computing its modified gross_income for costs of states’ counsel x and the special master sec_1_468b-2 provides that a qualified_settlement_fund is allowed a deduction from its modified gross_income for administrative costs and other incidental_expenses incurred in connection with the operation of the qualified_settlement_fund that would be deductible under chapter of the internal_revenue_code in determining the taxable_income of a corporation administrative costs and other incidental_expenses include state and local_taxes legal accounting and actuarial fees relating to the operating of the qualified_settlement_fund and expenses arising from the notification of claimants and the processing of their claims administrative costs do not include legal fees incurred by or on behalf of claimants see also sec_1_468b-2 amounts that are plr-136494-06 distributed by a qualified_settlement_fund to or on behalf of a claimant are not deductible by the fund the preambles to the proposed and final regulations under sec_468b each indicate that the deduction from modified gross_income allowed to a qualified_settlement_fund under sec_1_468b-2 for administrative costs and other incidental_expenses is limited solely to those expenses related to the operation of the fund see ia-54-90 1992_1_cb_1103 proposed t d 1993_1_cb_68 final commentators requested that the regulations specify that all expenses_incurred in operating a trade_or_business be allowed as a deduction to a qualified_settlement_fund but this suggestion was rejected as inconsistent with the general nature of such funds requests also were made to allow for the deductibility of claimant’s legal expenses however the suggested change was not adopted since such payments are properly viewed as distributions to claimants t d 1993_1_cb_68 the list of expenses provided as examples of deductible administrative costs of a qualified_settlement_fund in sec_1_468b-2 - taxes legal accounting and appraisal fees and claimant notification expenses - are expenses which are ordinary operating_expenses of a qualified_settlement_fund the fund’s expenses for x and the special master are administrative costs incurred in connection with the operation of the fund accordingly to the extent these expenses are deductible under chapter of the code in determining the taxable_income of a corporation these expenses may be deducted in computing the fund’s modified gross_income under sec_1_468b-2 the individual states have been involved in this litigation in varying capacities several states have filed claims on their own behalf and on behalf of class members who failed to file claims during the claims administration process under the various states’ abandoned property laws amounts not claimed by class members during the class administration process will be held by the states for the benefit of the rightful owners of the funds attorneys’ fees paid_by the fund to states’ counsel are therefore properly viewed as being in the nature of distributions to the claimants see t d 1993_1_cb_68 as such these amounts are not administrative costs of the fund incurred in connection with the operation of fund and are not deductible in computing the fund’s modified gross_income see sec_1_468b-2 interest on class counsel attorneys’ fees the fund’s fourth requested ruling is that the fund is allowed a deduction in computing its modified gross_income for the class counsel interest under sec_1_468b-2 as noted above sec_1_468b-2 allows a qualified_settlement_fund to deduct from its modified gross_income certain administrative costs and other incidental_expenses incurred in connection with the operation of the qualified_settlement_fund in contrast distributions to or on behalf of claimants are not deductible by a qualified_settlement_fund see sec_1_468b-2 plr-136494-06 class counsel’s participation in the litigation is provided on behalf of the class member claimants amounts paid to claimants’ counsel are not deductible see sec_1 468b- b and d similar to the attorneys’ fees paid_by the fund to states’ counsel payment of the class counsel interest is properly viewed as being in the nature of a distribution to the claimants and not a cost incurred for the benefit of the fund therefore the class counsel interest is not an administrative cost of the fund incurred in connection with the operation of the fund and is not deductible in computing the fund’s modified gross_income see sec_1_468b-2 interest on hold-back reserve the fund’s fifth requested ruling is that the fund is allowed a deduction in computing its modified gross_income for the additional_amount under sec_1_468b-2 the additional_amount if paid represents a distribution by the fund to claimants of interest on the z of each claim that is withheld at the time of initial payment of a claim the additional_amount represents a potential enhancement of a class member’s claim resulting from the deferral of payment of a claim and is not an administrative cost of the fund incurred in connection with the operation of the fund as such the additional_amount if paid is a distribution to a claimant that is not deductible in computing the fund’s modified gross_income see sec_1_468b-2 information reporting for class counsel attorneys’ fees the fund’s sixth requested ruling is that the fund does not have a reporting obligation under sec_6041 to class members for attorneys’ fees costs and expenses and class counsel interest awarded by the court to class counsel sec_1_468b-2 provides that payments and distributions by a qualified_settlement_fund are subject_to the information reporting requirements in sec_6031 through sec_1_468b-2 provides in part that a qualified_settlement_fund must make information returns for a distribution to a claimant if one or more transferors would have been required to make a return had that transferor made the distribution directly to the claimant sec_1_468b-2 provides in part that for purposes of sec_6041 if a qualified_settlement_fund makes a payment or distribution on behalf of a transferor or a claimant the fund is deemed to make the payment or distribution to the recipient of that payment or distribution in the course of a trade_or_business sec_6041 requires all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or plr-136494-06 determinable gains profits and income of dollar_figure or more in any taxable_year to file an information_return with the service and to furnish an information statement to the payee the word income as used in sec_6041 is not defined by statute or regulation however its appearance in the phrase fixed or determinable gains profits and income indicates that what is referred to is gross_income and not the gross amount_paid thus in the present case sec_6041 requires the fund to report only those payments in excess of dollar_figure includible in a class members’ gross_income under sec_61 sec_61 provides generally that except as otherwise provided by law gross_income includes all income from whatever source derived the concept of gross_income encompasses accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 when a payment is made to satisfy the obligation of a taxpayer to a third party the amount of the payment is generally includible in the taxpayer’s gross_income 279_us_716 even though the taxpayer never actually receives such payment the taxpayer receives the benefit of the payment and the amount is therefore gross_income under the rationale of old colony trust a prevailing litigant must generally recognize gross_income when another party pays attorneys’ fees for which the litigant is liable the rationale of old colony trust is not applicable in certain opt-out class action lawsuits where although the class members may receive a benefit from the litigation no express contractual liability for a fee exists between the class members and litigating counsel in such cases where there is no contractual agreement and someone other than the class members is liable for payment of attorneys’ fees incurred in connection with such litigation the attorneys’ fees are generally not includible in a class member’s gross_income in revrul_80_364 1980_2_cb_294 situation a union filed claims on behalf of its members against a company due to breach of a collective bargaining agreement subsequently the union and the company entered into a settlement agreement later approved by a federal district_court providing that the company would pay the union 40x dollars in full settlement of all claims the union paid 6x dollars of the settlement for attorney’s fees and returned 34x dollars to the employees for back pay owed to them the ruling concluded that the portion of the settlement paid_by the union for attorney’s fees was a reimbursement for expenses_incurred by the union and was not includible in the gross_income of the union members but cf sinyard v commissioner tcmemo_1998_364 aff’d 268_f3d_756 9th cir cert_denied sub nom 536_us_904 holding that attorney’s fees recovered in an opt-in class action pursuant to age discrimination in employment act are includible in the gross_income of a class member who had a contingency fee agreement with class counsel and fredrickson v commissioner tcmemo_1997_125 aff’d in unpub opinion 166_f3d_342 9th cir holding that a class member’s gross_income includes attorney’s fees plr-136494-06 awarded in title vii opt-out class action where class member personally signed a settlement agreement providing for compensation of counsel in the instant case attorneys’ fees will not be awarded or paid to class counsel pursuant to any specific fee or retainer agreement between such counsel and the class members including the class representatives no provision of the statement signed by each class member imposes an obligation on any class member to compensate class counsel for services rendered to the class rather the attorneys’ fees were or will be paid_by the fund to class counsel in an amount approved by the court under the settlement agreement because the action was certified a class-action lawsuit no separate agreements remained or became operative and no amounts of attorneys’ fees will be paid pursuant to any separate contingency fee or retainer agreement with a class member or class representative thus the payment of attorneys’ fees to class counsel by the fund is similar to situation in revrul_80_364 and does not constitute income to the respective class members or the class representatives based on the facts presented because the amounts paid_by the fund to class counsel for attorneys’ fees costs and expenses and class counsel interest are not income to the class members or the class representatives the fund does not have a reporting obligation under sec_6041 to class members for attorneys’ fees costs and expenses and class counsel interest awarded by the court to class counsel information reporting for incentive award to class representatives the fund’s seventh requested ruling is that the fund does not have a reporting obligation under sec_6041 to class members other than class representatives for incentive payment awards made by the court to class representatives the settlement agreement provides for incentive payments to the class representatives the incentive awards are intended to compensate the named plaintiffs for the personal risk if any incurred by the plaintiffs in becoming and continuing as litigants and the time effort and money expended in assisting in the prosecution of the litigation although their presence and efforts benefited the class as a whole the incentive payments represent the added value the class representatives bring to the litigation and to the ultimate recovery in re continental illinois sec litig 962_f2d_566 7th cir accordingly the incentive payments belong solely to and are includible in the gross_income of the class representatives only see berst v commissioner tcmemo_1997_137 requiring named representative in a class action to include incentive payment in gross_income therefore because a payment of an incentive award to class representatives is not gross_income to other class members the fund does not have a reporting obligation under sec_6041 to class members other than class representatives for incentive payment awards made to class representatives plr-136494-06 information reporting for compensatory_damages and incentive awards the fund’s eighth requested ruling is that the fund does not have a reporting obligation under sec_6041 to class members for payments to class members that are allocable to compensatory_damages or for payments made to class representatives that are allocable to an incentive award in general any accession to wealth is presumed to be gross_income unless the taxpayer can demonstrate that the accession fits into one of the exclusions created by other sections of the code glenshaw glass co u s pincite 504_us_229 the compensatory_damages in this case constitute a clear accession to the wealth of the class members and no other section of the code excludes such payments from gross_income similarly an incentive award is a clear accession to wealth of the recipient class representatives accordingly the compensatory_damages approved by the court in this case constitute gross_income to the class members and an incentive award constitutes gross_income to a class representative as discussed above sec_6041 generally applies to payments of fixed or determinable gains profits and income of dollar_figure or more in any taxable_year and income in sec_6041 refers to gross_income within the meaning of sec_61 sec_1_6041-1 provides that payments are fixed when they are paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained where the determination of the recipient’s gross_income inclusion of an amount is based on the knowledge of the recipient’s basis and the payor lacks such information the amount to be paid is not a payment of fixed or determinable amount of gains profits or income see eg revrul_80_22 1980_1_cb_286 payment of insurance proceeds not a payment of a fixed or determinable amount of gains profits or income where the determination of the recipients gross_income inclusion of the insurance proceeds is based on the knowledge of the recipient’s basis and the insurance_company lacks such information in addition sec_111 provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of federal_income_tax imposed based on the facts presented the fund does not have a reporting obligation with respect to payments it makes to the class members that are allocable to compensatory_damages payments from the fund to class members allocable to compensatory_damages are not payments of rent salaries wages premiums annuities compensation remunerations or emoluments moreover payments from the fund to class members allocable to compensatory_damages are not payments of fixed or determinable gains profits or income of dollar_figure or more in this case a class member’s costs of acquiring product a may have been deducted by the class member in a prior taxable_year or may have been included in a class member’s inventoriable costs payments from the fund allocable to compensatory_damages may be includible in the gross_income of a class member to the extent that the class member derived any plr-136494-06 federal_income_tax benefit from a previous deduction taken by the class member however the fund is unaware of whether a class member took a deduction in a previous year and the amount by which such a deduction reduced the class member’s federal_income_tax liability see sec_111 in addition the fund is unaware of how class members accounted for product a for inventory purposes thus the fund is unable to determine if a payment from the fund to a class member allocable to compensatory_damages is includible in the gross_income of the class member and the amount of the gross_income inclusion if any similarly based on the facts presented the fund does not have a reporting obligation with respect to incentive award payments it makes to the class representatives payments from the fund to class representatives allocable to an incentive award are not payments of rent salaries wages premiums annuities compensation remunerations or emoluments moreover payments from the fund to class representatives allocable to an incentive award are not payments of fixed or determinable gains profits or income of dollar_figure or more in this case incentive awards may be awarded by the court to class representatives to in part compensate a class representative for out-of-pocket costs and expenses_incurred during the course of the class action litigation the fund does not know the amount of expenses_incurred by any class representative or how such expenses may have been accounted for by a class representative for federal_income_tax purposes as a result the fund is unable to determine if an incentive payment award made to a class representative is includible in the gross_income of the class member and the amount of the gross_income inclusion if any we express no opinion regarding whether payments of prejudgment_interest or the additional_amount if any are reportable to class members by the fund except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-136494-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely john p moriarty senior technician reviewer branch income_tax accounting
